Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 1 of 12 PageID 611




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARKET TAMPA
INVESTMENTS, LLC,

             Plaintiff,

v.                                               Case No: 2:21-cv-37-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
for Novastar Mortgage Funding
Trust, Series 2007-1 Novastar
Home Equity Loan Asset-Backed
Certificates, Series 2007-1,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff Market Tampa Investments, LLC’s (“MTI”)

Motion for Remand (Doc. 12), MTI’s Amended Motion for Remand (Doc. 14),

Defendant Deutsche Bank National Trust Company’s Motion to Quash Service

of Process (Doc. 19), and MTI’s Motion to Strike Untimely Hearsay Declaration

and/or for Leave to Reply (Doc. 21). For the following reasons, the Court grants




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 2 of 12 PageID 612




the motion to quash, denies the motions to remand, and denies the motion to

strike.

                         PROCEDURAL BACKGROUND

       This is one of over 25 virtually identical complaints filed across Florida

against Deutsche Bank National Trust Company (“DBNTC”) by MTI’s

attorney, Lee Segal.2 (See Doc. 15).3 In short, the plaintiffs in these lawsuits

allege DBNTC’s prosecution of foreclosure actions were “fraudulent, illegal,

and perjurious” and rendered the rulings void.                (Doc. 3 at 5).      First, the

plaintiffs allege DBNTC never legally owned the mortgages it sought to

foreclose. (Id.) Second, the plaintiffs allege that the beneficiaries of the trust

holding the mortgages never authorized the foreclosure suits. (Id.) Third, the

plaintiffs allege DBNTC’s trust license had been revoked so it was illegal for it

to act as a trustee to the pooled mortgages. (Id. at 5-6). Thus, the plaintiffs

allege, DBNTC engaged in a series of frauds in attempting to collect an

unlawful debt, including recording a lis pendens, in violation of Florida’s Civil

Remedies for Criminal Practices Act, Fla. Stat. § 772.101, et seq.

       The complaints in each case are fundamentally identical except for the

quintessential variables of the plaintiff and property. But these facts are


2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
admission to the Middle District of Florida.
3 This may be a significant under-estimation, as recent filings reference over 50 virtually

identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                              2
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 3 of 12 PageID 613




virtually irrelevant to the legal claims as currently pled.                   Indeed, the

allegations as to the supposed fraudulent behavior in each of the underlying

foreclosure actions is generalized and not case specific. Tellingly threading

these complaints together, all but one of the complaints before the

undersigned, including those ostensibly filed by attorneys other than Mr.

Segal, have the same transposition typos citing non-existent Fla. Stat. §

772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

772.103(1)–(4) and § 772.104. (See Doc. 3 at 11).4

       But the complaints themselves are not the only similarity linking these

cases. Foreclosure actions necessarily take place in the county where the

mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

colleagues, however, contain the same procedural oddity: they were filed in a

separate county from the underlying foreclosure action. Here, for example,

MTI’s property is in Plant City, Hillsborough County, Florida. MTI brought

this fraud action related to the Hillsborough County foreclosure not in




4The undersigned has nine cases involving these claims against either DBNTC or the Bank
of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
Eight have transposition errors as to § 772.104. The only complaint that contains multiple
counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
correctly cite the statutes invoked.




                                             3
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 4 of 12 PageID 614




Hillsborough County, however, but several counties away in rural DeSoto

County, Florida.

      Another pronounced procedural oddity linking these lawsuits is this

matter before the Court: service of process. MTI sued in DeSoto County 12th

Judicial Circuit Court on August 24, 2020. MTI served its complaint and

summons on “CT Corp” at 28 Liberty Street in New York on August 26, 2020.

(Doc. 19-3). The process server, Michael Levey, included on the affidavit of

service: “As per Ramon at the security desk at Deutsche Bank address 60 Wall

Street NY NY. Specific directions were given to me to serve at CT Corp as no

one was present in the building who is authorized to accept legal papers as of

8/17/2020 until further notice.” (Id.) On August 27, 2020, CT Corporation

System (“CT”) sent a letter Mr. Segal indicating that CT was not the registered

agent of DBNTC and would be unable to forward the complaint and summons

purportedly served by Levey. (Doc. 13 at 1; Doc. 19-4).5

      MTI sought and received clerk’s default against DBNTC in the state

court action September 15, 2020. (Doc. 1-3). MTI then moved for summary

judgment after default and received default judgment of approximately

$699,528.00. (Id.; Doc. 12 at 4; Doc. 1 at 5). DBNTC appeared on January 7,




5CT had sent Mr. Segal over 20 letters indicating the same—that CT is not the registered
agent for DBNTC and could not accept service on its behalf—between July 15 and October
27, 2020. (Doc. 19-6).




                                           4
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 5 of 12 PageID 615




2021, (Doc. 1-3), then removed the matter to federal court based on diversity

jurisdiction on January 14, 2021, (Doc. 1).

                           MOTION TO REMAND

      Multiple motions are before the Court, but MTI’s motion to remand must

be addressed first given it implicates the Court’s jurisdiction. See Univ. of S.

Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“[A] federal

court must remand for lack of subject matter jurisdiction notwithstanding the

presence of other motions pending before the court.”).         MTI argues that

DBNTC’s notice of removal was untimely because its complaint was served on

August 26, 2020, but removal was not effected until January 14, 2021, well

beyond the 30-day time limit. DBNTC responds that removal was timely

because the complaint has never been properly served and notice of removal

was filed shortly after DBNTC first learned of this case.

      A notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-




                                        5
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 6 of 12 PageID 616




48 (1999). “Even where a defendant has actual notice of the filing of a suit,

service of process is ineffective where it does not comply with the rules of

service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

2019) (per curiam). “In actions removed from state court, the sufficiency of

service of process prior to removal is determined by the law of the state from

which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

      Here, the parties cannot reasonably dispute that DBNTC’s notice of

removal was untimely if service was proper, and timely if service was

improper.    Thus, resolution of the motion to remand turns entirely on

resolution of DBNTC’s motion to quash.

                            MOTION TO QUASH

      Florida law sets specific requirements for serving financial institutions.

Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

service of process within the state, but it is not required.       Fla. Stat. §

655.0201(2). If the financial institution has no registered agent, “service may

be made to any officer, director, or business agent of the financial institution

at its principal place of business or at any other branch, office, or place of

business in the state.” Fla. Stat. § 655.0201(3)(a).




                                        6
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 7 of 12 PageID 617




      DBNTC is a national banking organization formed under the laws of the

United States and is authorized by the United States Department of Treasury

to transact in the business of banking and to act as a fiduciary. (Doc. 19-1).

DBNTC’s main office is in Los Angeles, California and its primary trust

operations office is in Santa Ana, California. (Doc. 19-5 at 3; see Doc. 19-1).6

DBNTC does not have a branch, office, or place of business in Florida. (Doc.

21-3 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 7-1 at 1; Doc.

8-1 at 1), DBNTC maintained an office at 60 Wall Street to accept service at

that address but has not done so since March 2020 due to the COVID-19

pandemic. (Doc. 20-1 at 4).

      Since DBNTC has no registered agent, branch, office, or place of business

in Florida, MTI must have served DBNTC in California to comply with

Florida’s law of service. MTI asserts it first sought to serve Deutsche Bank at

60 Wall Street, New York, NY, but was instructed to serve CT at 28 Liberty

Street, New York, NY. This is where the defect in MTI’s service begins. MTI

equated DBNTC—Deutsche Bank National Trust Company—with Deutsche

Bank. Regardless of the connection between these two entities (see Doc. 9)

(corporate disclosure statement), MTI has not proved that service upon some



6 A cursory search on the United States Securities and Exchange Commission’s website
confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
edgar?CIK=1020242 (last accessed March 1, 2021).




                                            7
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 8 of 12 PageID 618




other Deutsche Bank entity effectuates valid service upon DBNTC.            See

Amtrust N. Am. v. Sennebogen Maschinenfabrij GmbH, 2020 WL 5441407, at

*11 (M.D. Fla. Aug. 25, 2020) (summons for lawsuit against German company

Sennebogen GmbH served upon its American affiliate, Sennebogen LLC, was

ineffectual), R&R adopted by 2020 WL 5423203, at *1 (M.D. Fla. Sept. 10,

2020).   Nor can MTI prove that attempted service upon Deutsche Bank’s

purported agent, CT, renders valid service upon the separate and distinct

entity of DBNTC.

      MTI seeks save its service defect by arguing about the pre- and post-

COVID-19 service norms at 60 Wall Street. Levey is familiar with serving

“various Deutsche Bank entities” at 60 Wall Street. (Doc. 7-1 at 1). Before the

COVID-19 pandemic, Levey and his agents would approach the security desk

for service, then the security personnel would contact the appropriate

Deutsche Bank employee who came to the lobby to accept service. (Id. at 2).

When the COVID-19 pandemic began, 60 Wall Street became vacant and, at

some point, a paper sign was taped up that read: “Please direct all service

to: . . . CT Corporation System Registered Agent, 28 Liberty Street.” (Id. at 2,

6-9). This paper sign was updated in early December 2020 to read: “Please

direct all Deutsche Bank service EXCEPT for service [on] Deutsche Bank

National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

misses the mark. Florida law requires service upon DBNTC in California.




                                       8
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 9 of 12 PageID 619




That DBNTC accepted service at 60 Wall Street before March 2020 as a

courtesy does not codify a change to statutes governing service. Moreover,

DBNTC had not designated CT as its registered agent (Doc. 19-5 at 3), and,

given the many identical lawsuits handled by MTI’s attorney, MTI had ample

notice that CT was not a registered agent of DBNTC and could not accept

service on its behalf. Service here was defective and must be quashed.

      Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

& Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

Florida’s service requirements, subsequent judgments are voidable. Floyd v.

Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

DBNTC was never served. Instead, MTI served a purported agent of a non-

party. This service is so defective that it amounted to no notice whatsoever to

DBNTC of the proceedings. The improper service necessitates a finding of good

cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c) (permitting court

to set aside entry of default for good cause). The irony here is palpable: MTI

failed to appreciate the separate corporate identities of DBNTC and Deutsche

Bank where its complaint asserts a blurring of mortgage owners and mortgage

servicers caused its damages. The continued, knowingly invalid service on

non-party, non-agent CT of lawsuits against DBNTC followed by default

judgments in state court has the same stink of fraud-upon-the-court that the




                                       9
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 10 of 12 PageID 620




 numerous plaintiffs allege was perpetrated upon them.         MTI will not be

 afforded a set of rules apart from DBNTC.

       Because the Court finds service was defective here, it follows that

 DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit

 and promptly removed it within the 30-day time limit. MTI’s motion to remand

 is denied.

                            MOTION TO STRIKE

       MTI moves to strike the Declaration of Ronaldo Reyes (Doc. 20-1) as

 untimely. The declaration was attached to DBNTC’s response to MTI’s motion

 to remand.

       MTI first argues the declaration should be stricken because it was not

 filed alongside DBNTC’s motion to quash. MTI’s argument lacks merit. As

 discussed, the motion to remand and the motion to quash are intertwined and

 resolution of one requires consideration of the other. The Court will not strike

 an affidavit because it was filed with DBNTC’s memorandum opposing MTI’s

 motion to remand rather than with DBNTC’s motion to quash. MTI then

 argues that the declaration contains hearsay because Reyes signed it and it

 was notarized in California where he works, rather than in New York where

 the service efforts took place. Reyes’ declaration is signed in his capacity as

 Vice President of DBNTC and provides sufficient foundation for his knowledge

 of DBNTC’s operations. MTI’s argument fails.




                                       10
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 11 of 12 PageID 621




       Finally, MTI asks for leave to respond should the Court deny its motion

 to strike. This request is denied as moot because MTI has now filed a response

 to DBNTC’s motion to quash, albeit untimely. (Doc. 27).

                                CONCLUSION

       Service here was defective and DBNTC received no notice of the lawsuit.

 As soon as DBNTC learned of the state court proceeding, it appeared and

 removed this matter to federal court.         That removal was timely and

 appropriate. Until MTI serves DBNTC, the Court lacks jurisdiction over it.

 The Court will allow 30 days for MTI to properly serve DBNTC. Given the

 service irregularities in this lawsuit and the related lawsuits, if MTI fails to

 effectuate service, the Court will dismiss this matter with prejudice.

       Accordingly, it is now ORDERED:

       Plaintiff Market Tampa Investments, LLC’s Motion for Remand (Doc.

 12) and Amended Motion for Remand (Doc. 14) are DENIED.

       Defendant Deutsche Bank National Trust Company’s Motion to Quash

 Service of Process (Doc. 19) is GRANTED. Service is QUASHED and the

 default entered against Deutsche Bank National Trust Company in state court

 is VACATED.

       Plaintiff Market Tampa Investments, LLC’s Motion to Strike Untimely

 Hearsay Declaration and/or for Leave to Reply (Doc. 21) is DENIED.




                                        11
Case 2:21-cv-00037-SPC-NPM Document 30 Filed 03/01/21 Page 12 of 12 PageID 622




       Plaintiff Market Tampa Investments, LLC must serve Defendant

 Deutsche Bank National Trust Company within 30 days of this Order. Failure

 to comply will result in the Court dismissing this matter with prejudice.

       DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                       12
